DETAILED ACTION
Claim(s) 1-17 are presented for examination.
Claim(s) 1, 10-14, 16 and 17 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on January 27th, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments (see remarks pages 8-11 of 12) filed December 30th, 2020 with respect to rejection of claim(s) 1-17 under 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 14 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over CHINCHOLI et al. (US 2017/0230780 A1) hereinafter “Chincholi” in view of Kaikkonen et al. (US 10,200,895 B2) hereinafter “Kaikkonen” and in further view of Yu et al. (US 2017/0181011 A1) hereinafter “Yu”.

Regarding Claims 1 and 14,
	Chincholi discloses a wireless communication device [see fig. 2, pg. 4, ¶53 lines 1-6, a UE “120”] for communication in a wireless communication network [see fig. 1, pg. 4, ¶52 lines 1-3, within a wireless communication network “100’] supporting a plurality of sidelink radio resources [see pg. 8, ¶100 lines 1-3, communicating with two or more subordinate entities using sidelink signals], wherein the wireless communication device [see fig. 2, pg. 4, ¶53 lines 1-6, the UE “120”] comprises: 
[see fig. 2, pg. 5, ¶56 lines 1-6, a transmit processor “264”], the transceiver configured to perform [see fig. 2, pg. 5, ¶56 lines 1-6, the transmit processor “264” implemented to execute] the following [see fig. 13 pg. 11, ¶121 lines 1-19, a procedure “1300” of]: 
	measure a first signal strength parameter (Pij) [see fig. 13: Step “2”, pg. 11, ¶121 lines 9-10, measuring parameter(s) related to channel conditions] associated with at least one neighboring wireless communication device [see fig. 13: Step “1”, pg. 11, ¶121 lines 6-9, after receiving a control channel configuration from a base station (BS) “1304”]; and 
	at least one processor [see fig. 2, pg. 5, ¶56 lines 1-4, a processor “280”], the at least one processor configured to [see fig. 2, pg. 5, ¶56 lines 1-4, the processor “280” being implemented to]: 
	determine an interference-related parameter (Hj(s)) associated with at least one of the plurality of sidelink radio resources (s) [see fig. 13: Step “3”, pg. 11, ¶121 lines 10-14, determining RLM threshold values and measurement events associated with the received control channel configuration]; and 
	wherein the transceiver is further configured to [see fig. 2, pg. 5, ¶56 lines 1-6, the transmit processor “264” is additionally implemented to] transmit at least one of Sj or Cj to at least one of a network entity [see fig. 13: Step “5”, pg. 11, ¶121 lines 18-19, sending the coverage zone change indication to the base station (BS) “1304”].
	Chincholi does not explicitly teach “compute a first map (Sj) mapping an identity-related parameter (IDi) of the at least one neighboring wireless communication device to Pij”.
	However Kaikkonen discloses compute a first map (Sj) mapping an identity-related parameter (IDi) of the at least one neighboring wireless communication device to Pij [see fig. 8: Step “804”, col. 14 lines 4-5, comparing the measured downlink radio quality with Radio Link Monitoring (RLM) thresholds].
[see Kaikkonen, col. 8, lines 50-63].
	Neither Chincholi nor Kaikkonen explicitly teach measure a first signal strength parameter (Pij) including “a Physical Sidelink Shared Channel (PSSCH) Reference Signal Received Power (RSRP)”.
	However Yu discloses measure a first signal strength parameter (Pij) [see pg. 10, ¶90 lines 1-8; ¶91 lines 1-12, the side-link RSRP (S-RSRP), RSRP, other signal quality measurement and/or other signal power measurement is determined … one or more parameters are determined based on a first signal received during a first time period and one or more other parameters are determined based on a second signal received during a second time period] including a Physical Sidelink Shared Channel (PSSCH) Reference Signal Received Power (RSRP) [see fig. 6: Step “635”, pg. 10, ¶90 lines 1-8; ¶91 lines 1-12, and a signal received in a particular time period (such as a sub-frame that includes symbol periods allocated for PSSS, SSSS and/or DMRS) is used for determination of any or all of delay spread, side-link identifiers, timing, RE block size and/or S-RSRP].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include measure a first signal strength parameter (Pij) including “a Physical Sidelink Shared Channel (PSSCH) Reference Signal Received Power (RSRP)” as taught by Yu in the combined system of Chincholi and Kaikkonen for providing multiple-input multiple-output (MIMO) antennas being effectively separated to take advantage of spatial diversity and different channel characteristics as a result [see Yu, pg. 6, ¶47 lines 5-9].

Regarding Claim 2,
	The combined system of Chincholi, Kaikkonen and Yu discloses the wireless communication device of claim 1 [see fig. 2, pg. 4, ¶53 lines 1-6, the UE “120”]. 
	Chincholi further discloses wherein the plurality of sidelink radio resources (s) are arranged in a superframe that comprises semi-persistent allocations of the wireless communication devices [see pg. 8, ¶100 lines 1-17, sidelink signals are communicated using a licensed spectrum].

Regarding Claims 3 and 15,
	The combined system of Chincholi, Kaikkonen and Yu discloses the wireless communication device of claim 1 [see fig. 2, pg. 4, ¶53 lines 1-6, the UE “120”].
	Chincholi further discloses wherein the transceiver is further configured to transmit [see fig. 2, pg. 5, ¶56 lines 1-6, the transmit processor “264” further implemented to execute] to the at least one neighboring wireless communication device [see fig. 13: Step “5”, pg. 11, ¶121 lines 18-19, to the BS “1304”] at least one of a set (Tj) of transmitting sidelink radio resources of the wireless communication device [see fig. 13: Step “5”, pg. 11, ¶121 lines 18-19, a coverage zone change indication].

Regarding Claim 4,
	The combined system of Chincholi, Kaikkonen and Yu discloses the wireless communication device of claim 1 [see fig. 2, pg. 4, ¶53 lines 1-6, the UE “120”].
	Chincholi further discloses wherein the identity-related parameter (IDi) of the at least one neighboring wireless communication device is indicated by a resource indication value corresponding to a location [see fig. 14, pg. 11, ¶122 lines 1-15, the BS receives an indication, from the UE], in at least one of time or frequency [see fig. 9, pg. 8, ¶96 lines 1-2, within a subframe], of a recent transmission from the at least one neighboring wireless communication [see fig. 14, pg. 11, ¶122 lines 1-15, of a change in a coverage zone].


Claim(s) 5-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Chincholi in view of Kaikkonen and in further view of Yu and KAZMI et al. (US 2018/0302873 A1) hereinafter “Kazmi”.

Regarding Claim 5,
	The combined system of Chincholi, Kaikkonen and Yu discloses the wireless communication device of claim 1 [see fig. 2, pg. 4, ¶53 lines 1-6, the UE “120”].
	Neither Chincholi, Kaikkonen nor Yu explicitly teach “the function of Pij in the first map (Sj) is a quantization of Pij”.
	However Kazmi discloses the function of Pij in the first map (Sj) is a quantization of Pij [see pgs. 4-5, ¶57 lines 4-7, RSTD performance is considerably restricted by current RSTD quantization resolution for UEs receiving PRS from small cell eNBs].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the function of Pij in the first map (Sj) is a quantization of Pij” as taught by Kazmi in the combined system of Chincholi, Kaikkonen and Yu for providing an enhanced UE receiver implementation that further improves RSTD measurement accuracies to increase the UE’s actual positioning accuracy [see Kazmi pg. 4, ¶56 lines 1-4].

Regarding Claim 6,
	The combined system of Chincholi, Kaikkonen and Yu discloses the wireless communication device of claim 1 [see fig. 2, pg. 4, ¶53 lines 1-6, the UE “120”].
	Neither Chincholi, Kaikkonen nor Yu explicitly teach “the function of Ij(s) or Hj(s) in the second map (Cj) is a quantization of Ij(s) or Hj(s)”.
j(s) or Hj(s) in the second map (Cj) is a quantization of Ij(s) or Hj(s) [see pgs. 4-5, ¶57 lines 4-7, RSTD performance is considerably restricted by current RSTD quantization resolution for UEs receiving PRS from small cell eNBs].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the function of Ij(s) or Hj(s) in the second map (Cj) is a quantization of Ij(s) or Hj(s)” as taught by Kazmi in the combined system of Chincholi, Kaikkonen and Yu for providing an enhanced UE receiver implementation that further improves RSTD measurement accuracies to increase the UE’s actual positioning accuracy [see Kazmi pg. 4, ¶56 lines 1-4].

Regarding Claim 7,
	The combined system of Chincholi, Kaikkonen and Yu discloses the wireless communication device of claim 6 [see fig. 2, pg. 4, ¶53 lines 1-6, the UE “120”].
	Neither Chincholi, Kaikkonen nor Yu explicitly teach the at least one of processor is further configured to “set the value of Cj(s) to: Hj(s), if the sidelink radio resource (s) is part of the set Rj”.
	However Kazmi discloses the at least one of processor is further configured to set the value of Cj(s) [see pg. 7, ¶103 lines 9-13, estimate the UE's position] to: 
	Hj(s) [see pg. 7, ¶103 lines 9-13, a location server on behalf of the UE], if the sidelink radio resource (s) is part of the set Rj [see pg. 7, ¶103 lines 9-13, when the UE reports the measurement to another UE (i.e., a peer node) via a sidelink].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the at least one of processor is further configured to “set the value of Cj(s) to: Hj(s), if the sidelink radio resource (s) is part of the set Rj” 

Regarding Claim 8,
	The combined system of Chincholi, Kaikkonen and Yu discloses the wireless communication device of claim 1 [see fig. 2, pg. 4, ¶53 lines 1-6, the UE “120”].
	Neither Chincholi, Kaikkonen nor Yu explicitly teach “the function of at least one of Hj(s) or Ij(s) is based on the quantization of Pij”.
	However Kazmi discloses the function of at least one of Hj(s) or Ij(s) is based on the quantization of Pij [see pgs. 4-5, ¶57 lines 4-7, RSTD performance is considerably restricted by current RSTD quantization resolution for UEs receiving PRS from small cell eNBs].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the function of at least one of Hj(s) or Ij(s) is based on the quantization of Pij” as taught by Kazmi in the combined system of Chincholi, Kaikkonen and Yu for providing an enhanced UE receiver implementation that further improves RSTD measurement accuracies to increase the UE’s actual positioning accuracy [see Kazmi pg. 4, ¶56 lines 1-4].

Regarding Claim 9,
	The combined system of Chincholi, Kaikkonen and Yu discloses the wireless communication device of claim 1 [see fig. 2, pg. 4, ¶53 lines 1-6, the UE “120”], 
	Neither Chincholi, Kaikkonen nor Yu explicitly teach the transceiver is further configured to “transmit only changes in at least one of Sj or Cj, relative to an earlier update”.
	However Kazmi discloses the transceiver is further configured to transmit only changes in at least one of Sj or Cj, relative to an earlier update [see pg. 7, ¶98 lines 1-6, transmitting the UE Rx-Tx time difference measurements to one or more network nodes].
[see Kazmi pg. 4, ¶56 lines 1-4].

Claim(s) 10-13, 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Chincholi in view of Kazmi and in further view of Kaikkonen and Yu.

Regarding Claims 10 and 16,
	Chincholi discloses a wireless communication device [see fig. 2, pg. 4, ¶53 lines 1-6, a UE “120”] for communication in a wireless communication network [see fig. 1, pg. 4, ¶52 lines 1-3, within a wireless communication network “100’] supporting a plurality of sidelink radio resources [see pg. 8, ¶100 lines 1-3, communicating with two or more subordinate entities using sidelink signals], wherein the wireless communication device [see fig. 2, pg. 4, ¶53 lines 1-6, the UE “120”] comprises: 
	a transceiver [see fig. 2, pg. 5, ¶56 lines 1-6, a transmit processor “264”], the transceiver configured to [see fig. 2, pg. 5, ¶56 lines 1-6, the transmit processor “264” implemented to] receive [see fig. 13: Step “1”, pg. 11, ¶121 lines 6-9, receive], from at least one neighboring wireless communication device [see fig. 13: Step “1”, pg. 11, ¶121 lines 6-9, from a BS “1304”]: 
	a first map (Sj) mapping an identity-related parameter (IDi)) of the wireless communication device to a first signal strength parameter (Pij) [see fig. 13: Step “1”, pg. 11, ¶121 lines 6-9, a control channel configuration #1];
[see fig. 2, pg. 5, ¶56 lines 1-6, the transmit processor “264” implemented to] receive [see fig. 13: Step “1”, pg. 11, ¶121 lines 6-9, receive], from the at least one neighboring wireless communication device [see fig. 13: Step “6”, pg. 11, ¶121 lines 19-21, from the BS “1304”], at least one of a set (Tj) of transmitting sidelink radio resources [see fig. 13: Step “6”, pg. 11, ¶121 lines 19-21, a control channel configuration #2]; and at least one processor [see fig. 2, pg. 5, ¶56 lines 1-4, a processor “280”].
	Chincholi does not explicitly teach the at least one processor configured to “select one or more sidelink radio resources (s) from the plurality of sidelink radio resources for communicating with the neighboring wireless communication device”.
	However Kazmi discloses the at least one processor configured to select one or more sidelink radio resources (s) from the plurality of sidelink radio resources for communicating with the at least one neighboring wireless communication device [see pg. 7, ¶121 lines 1-4, the UE selects one out of the plurality of the pre-defined mappings based on one or several of OTDOA configuration parameters ... the parameters to be used by the UE for the adaptation of the RSTD report mapping is based on pre-defined information, information received from the network node].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “select one or more sidelink radio resources (s) from the plurality of sidelink radio resources for communicating with the neighboring wireless communication device” as taught by Kazmi in the system of Chincholi for providing an enhanced UE receiver implementation that further improves RSTD measurement accuracies to increase the UE’s actual positioning accuracy [see Kazmi pg. 4, ¶56 lines 1-4].
	Neither Chincholi nor Kazmi explicitly teach a basis of “a comparison between Sj(i) and Cj(s)”.
 [see fig. 8: Step “804”, col. 14 lines 4-5, comparing measured downlink radio quality with RLM thresholds].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a basis of “a comparison between Sj(i) and Cj(s)” as taught by Kaikkonen in the combined system of Chincholi and Kazmi for providing the advantage of avoiding complexity on the UE-side to derive the out-of-sync and in-sync thresholds based on the configured NPDCCH parameters [see Kaikkonen, col. 8, lines 50-63].
	Neither Chincholi, Kazmi nor Kaikkonen explicitly teach a first signal strength parameter (Pij) including “a Physical Sidelink Shared Channel (PSSCH) Reference Signal Received Power (RSRP)”.
	However Yu discloses a first signal strength parameter (Pij) [see pg. 10, ¶90 lines 1-8; ¶91 lines 1-12, the side-link RSRP (S-RSRP), RSRP, other signal quality measurement and/or other signal power measurement is determined … one or more parameters are determined based on a first signal received during a first time period and one or more other parameters are determined based on a second signal received during a second time period] including a Physical Sidelink Shared Channel (PSSCH) Reference Signal Received Power (RSRP) [see fig. 6: Step “635”, pg. 10, ¶90 lines 1-8; ¶91 lines 1-12, and a signal received in a particular time period (such as a sub-frame that includes symbol periods allocated for PSSS, SSSS and/or DMRS) is used for determination of any or all of delay spread, side-link identifiers, timing, RE block size and/or S-RSRP].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a first signal strength parameter (Pij) including “a Physical Sidelink Shared Channel (PSSCH) Reference Signal Received Power (RSRP)” as taught by Yu in the combined system of Chincholi, Kazmi and Kaikkonen for providing multiple-input multiple-output (MIMO) antennas being effectively separated to take advantage of spatial diversity and different channel characteristics as a result [see Yu, pg. 6, ¶47 lines 5-9].

Regarding Claim 11,
	The combined system of Chincholi, Kazmi, Kaikkonen and Yu discloses the wireless communication device of claim 10 [see fig. 2, pg. 4, ¶53 lines 1-6, the UE “120”].
	Kazmi further discloses the at least one processor is further configured to select one or more sidelink radio resources (s) from the plurality of sidelink radio resources [see pg. 7, ¶121 lines 1-4, the UE selects one out of the plurality of the pre-defined mappings based on one or several of OTDOA configuration parameters] for communicating with at least one neighboring wireless communication device [see pg. 8, ¶128 lines 1-9, for intra-frequency measurement between a neighbor cell] on the basis of relative velocity [see pg. 4, ¶57 lines 1-3, related to a rate of speed] of at least one of the wireless communication device [see pg. 7, ¶121 lines 1-4; pg. 8, ¶128 lines 1-9, of the reference cell (i.e. network node)].
	
Regarding Claims 12 and 17,
	Chincholi discloses a network entity [see fig. 2, pg. 4, ¶53 lines 1-6, a UE “120”] for communication in a wireless communication network [see fig. 1, pg. 4, ¶52 lines 1-3, within a wireless communication network “100’] supporting a plurality of sidelink radio resources [see pg. 8, ¶100 lines 1-3, communicating with two or more subordinate entities using sidelink signals], wherein the communication network [see fig. 1, pg. 4, ¶52 lines 1-3, the wireless communication network “100’] comprises a plurality of wireless communication devices [see fig. 1, pg. 4, ¶46 lines 1-18, consisting multiple base stations (BS) “110” and user equipment (UEs) “120”], and wherein the network entity [see fig. 2, pg. 4, ¶53 lines 1-6, the UE “120”] comprises: 
	a transceiver [see fig. 2, pg. 5, ¶56 lines 1-6, a transmit processor “264”], the transceiver configured to [see fig. 2, pg. 5, ¶56 lines 1-6, the transmit processor “264” implemented to] receive [see fig. 13: Step “1”, pg. 11, ¶121 lines 6-9, receive], from a wireless [see fig. 13: Step “1”, pg. 11, ¶121 lines 6-9, from a BS “1304”] of the plurality of wireless communication devices [see fig. 1, pg. 4, ¶46 lines 1-18, of multiple base stations (BS) “110” and user equipment (UEs) “120”]:
	a first map (Sj) mapping an identity-related parameter (IDi)) [see fig. 13: Step “1”, pg. 11, ¶121 lines 6-9, a control channel that is configured] of at least one neighboring wireless communication device [see fig. 1, pg. 4, ¶48 lines 14-17, of a pico BS or a pico cell “102b”/”1304”] of the wireless communication device [see fig. 1, pg. 4, ¶48 lines 14-17; pg. 11, ¶121 lines 6-9, of the BS “110”/”1304”] to a first signal strength parameter (Pij) [see fig. 13: Step “1”, pg. 11, ¶121 lines 6-9, as configuration #1]; and at least one processor [see fig. 2, pg. 5, ¶56 lines 1-4, a processor “280”].
	Chincholi does not explicitly teach the at least one processor configured to “select one or more sidelink radio resources (s) from the plurality of sidelink radio resources for communication between the at least one neighboring wireless communication device and the wireless communication device”.
	However Kazmi discloses the at least one processor configured to select one or more sidelink radio resources (s) from the plurality of sidelink radio resources [see pg. 7, ¶121 lines 1-4, the UE selects one out of the plurality of the pre-defined mappings based on one or several of OTDOA configuration parameters] for communication between the at least one neighboring wireless communication device [see pg. 8, ¶128 lines 1-9, for intra-frequency measurement between a neighbor cell] and the wireless communication device [see pg. 7, ¶121 lines 1-4; pg. 8, ¶128 lines 1-9, and a reference cell (i.e. network node)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the at least one processor configured to “select one or more sidelink radio resources (s) from the plurality of sidelink radio resources for communication between the at least one neighboring wireless communication device and the wireless communication device” as taught by Kazmi in the system of Chincholi for providing an [see Kazmi pg. 4, ¶56 lines 1-4].
	Neither Chincholi nor Kazmi explicitly teach a basis of “a comparison between Sj(i) and Cj(s)”.
	However Kaikkonen discloses a comparison between Sj(i) and Cj(s) [see fig. 8: Step “804”, col. 14 lines 4-5, comparing measured downlink radio quality with RLM thresholds].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a basis of “a comparison between Sj(i) and Cj(s)” as taught by Kaikkonen in the combined system of Chincholi and Kazmi for providing the advantage of avoiding complexity on the UE-side to derive the out-of-sync and in-sync thresholds based on the configured NPDCCH parameters [see Kaikkonen, col. 8, lines 50-63].
	Neither Chincholi, Kazmi nor Kaikkonen explicitly teach a first signal strength parameter (Pij) including “a Physical Sidelink Shared Channel (PSSCH) Reference Signal Received Power (RSRP)”.
	However Yu discloses a first signal strength parameter (Pij) [see pg. 10, ¶90 lines 1-8; ¶91 lines 1-12, the side-link RSRP (S-RSRP), RSRP, other signal quality measurement and/or other signal power measurement is determined … one or more parameters are determined based on a first signal received during a first time period and one or more other parameters are determined based on a second signal received during a second time period  including a Physical Sidelink Shared Channel (PSSCH) Reference Signal Received Power (RSRP) [see fig. 6: Step “635”, pg. 10, ¶90 lines 1-8; ¶91 lines 1-12, and a signal received in a particular time period (such as a sub-frame that includes symbol periods allocated for PSSS, SSSS and/or DMRS) is used for determination of any or all of delay spread, side-link identifiers, timing, RE block size and/or S-RSRP].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a first signal strength parameter (Pij) [see Yu, pg. 6, ¶47 lines 5-9].

Regarding Claim 13,
	The combined system of Chincholi, Kazmi, Kaikkonen and Yu discloses the network entity of claim 12 [see fig. 2, pg. 4, ¶53 lines 1-6, the UE “120”].
	Kazmi further discloses the at least one processor is further configured to select one or more sidelink radio resources (s) from the plurality of sidelink radio resources [see pg. 7, ¶121 lines 1-4, the UE selects one out of the plurality of the pre-defined mappings based on one or several of OTDOA configuration parameters] for communication between a wireless communication device and at least one neighboring wireless communication device [see pg. 8, ¶128 lines 1-9, for intra-frequency measurement between a neighbor cell] on the basis of relative velocity [see pg. 4, ¶57 lines 1-3, related to a rate of speed] of at least one of the wireless communication device [see pg. 7, ¶121 lines 1-4; pg. 8, ¶128 lines 1-9, of the reference cell (i.e. network node)].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469